UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4708


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANNY T. RONEY, a/k/a Danny Roney, a/k/a Khalid Abdul Al-
Mu’Min,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00252-CMC-1)


Submitted:   June 25, 2010                 Decided:   July 21, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.        Deborah Brereton Barbier,
Jeffrey Mikell Johnson, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Danny T. Roney appeals the district court’s acceptance

of    his   plea   of   not   guilty     by    reason     of   insanity       and   order

committing him to the custody of the Attorney General pursuant

to 18 U.S.C. § 4243 (2006).              Roney’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that, in his view, there are no meritorious issues for appeal,

but   questioning       whether    the   district        court   properly      accepted

Roney’s plea of not guilty by reason of insanity and whether the

district court erred in ordering Roney committed under § 4243.

Roney was notified of his right to file a pro se supplemental

brief, but has not done so.               For the reasons that follow, we

affirm.

             The   first      issue   presented     in     the       Anders   brief    is

whether the district court properly accepted Roney’s plea of not

guilty by reason of insanity to three charges of mailing threats

in violation of 18 U.S.C. § 876(c) (2006).                           We conclude that

Roney may not receive review of an acquittal brought about by a

successful insanity defense.              See United States v. Wattleton,

296   F.3d   1184,      1194-95   (11th Cir. 2002)          (rejecting        appeal   of

acquittal      after      successful          insanity     defense);          Curry    v.

Overholser, 287 F.2d 137, 139-40 (D.C. Cir. 1960) (same).

             Counsel     next     questions      whether       the    district      court

erred in ordering Roney committed to the custody of the Attorney

                                          2
General for an indefinite period of time pursuant to 18 U.S.C.

§ 4243.     Section 4243(c) provides that a person found not guilty

by reason of insanity shall be granted a hearing not later than

forty days after the special verdict to determine whether the

release of such person will be dangerous to others or their

property.        At   the    hearing,    the   defendant      has   the    burden     of

proving     by   clear       and    convincing    evidence     (if       the     offense

involves bodily injury or the risk of bodily injury) or the

preponderance         of    the    evidence    (with    respect     to     any    other

offense) that his release would not create a substantial risk of

bodily injury to a person or serious damage to property because

of a present mental disease or defect. 18 U.S.C. § 4243(d); see

United States v. Baker, 155 F.3d 392, 394 (4th Cir. 1998).

            We have reviewed the transcript of the § 4243 hearing

and the evidence presented by the Government and we find that

under either the clear-and-convincing or preponderance-of-the-

evidence    standard,        Roney    failed     to    meet   his    burden.         The

district court thus did not err in ordering Roney committed to

the custody of the Attorney General.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the district court’s orders.                        This

court requires that counsel inform Roney, in writing, of the

right to petition the Supreme Court of the United States for

                                          3
further review.        If Roney requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this     court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Roney.          We dispense with oral argument because the

facts   and   legal     contentions      are   adequately    presented    in    the

materials     before    the    court    and    argument   would    not   aid    the

decisional process.

                                                                         AFFIRMED




                                          4